        Case 4:20-cv-03621 Document 20 Filed on 01/15/21 in TXSD Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

PDV HOLDING, INC.,                              )
                                                )
                    Plaintiff,                  )
                                                )
                                                )
                                                      Civil Action No. 4:20-cv-03621
 v.
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                    Defendant.                  )
                                                )

                   PLAINTIFF’S AGREED MOTION TO STAY PROCEEDINGS

          Plaintiff, PDV Holding, Inc. (“PDV Holding”), respectfully moves to stay all proceedings

 in this case, including all pre-trial and dispositive motion deadlines, pending the final

 determinations of SOPC Holdings West LLC, the Tax Matters Partner of Equilon Enterprises LLC

 v. United States, Civil Action No. 4:18-cv-00374, U.S. District Court Southern District of Texas,

 Houston Division, and Exxon Mobil Corp. v. United States, Civil Action No. 3:16-cv-2921, U.S.

 District Court Northern District of Texas, Dallas Division.

          1.       This case should be stayed, because a final determination of SOPC and Exxon,

 while not binding on the parties here, will be determinative to PDV Holding as to how or whether it

 intends to proceed with this litigation. Both SOPC and Exxon involve substantially similar issues

 as in this case with respect to the proper application of I.R.C. §§ 4081 and 6426.

          2.       With respect to SOPC, that case is currently stayed. The parties in SOPC are

 scheduled to discuss the status of their case with the Court in March 2021. SOPC has been stayed

 pending resolution of Exxon and on information and belief, SOPC will request that the stay remain

 in place, and DOJ will not oppose that request.

          3.       With respect to Exxon, the U.S. District Court for the Northern District of Texas
NAI-1515904634v3
        Case 4:20-cv-03621 Document 20 Filed on 01/15/21 in TXSD Page 2 of 4



 denied Exxon’s motion for partial summary judgment and granted the United States’ cross-

 motion for partial summary judgment with respect to the proper application of I.R.C. §§ 4081 and

 6426 on August 8, 2018. There are two other unrelated issues in Exxon’s case. On January 13,

 2021, the district court resolved the last remaining issue and ordered the parties to confer whether

 any additional proceedings in that court are needed. The parties have 28 days from January 13,

 2021 to advise the district court of whether the need for any further proceedings or, if the parties

 agree no further proceedings are needed, to confer regarding a form of judgment. If the parties are

 unable to agree as to form, then each party is directed to submit its proposed form of judgment,

 together with a brief discussion of the differences, within 28 days after January 13, 2021. Should

 the Exxon case be presented to the Fifth Circuit, a decision by the Court of Appeals on the issue in

 dispute here should be determinative with respect to the issue of whether PDV Holding can reduce

 its cost of goods sold by the amount of alcohol fuel mixtures credits it received. If Exxon prevails

 in the Fifth Circuit, the court and the parties will need to address whether the court had jurisdiction

 over Plaintiff’s tax year 2006 and the United States’ affirmative defenses that Plaintiff’s claims

 regarding tax years 2005, 2006, and 2007 are barred by the doctrine of estoppel and the doctrine

 of contractual quasi-estoppel.

          4.       “In determining whether a stay is appropriate pending the resolution of another

 case, a district court must consider various competing interests including: (1) the potential

 prejudice to plaintiffs from a brief stay; (2) the hardship to defendants if the stay is denied; and (3)

 the judicial efficiency . . . which could be expected to result from a stay.” Coker v. Select Energy

 Servs., LLC 161 F. Supp. 3d 492, 495 (S.D. TX 2015) (citations omitted).

          5.       The issuance of a stay in this case will not prejudice either party. Defendant, United

 States of America, agrees with this motion and will not suffer any undue prejudice from a stay in

NAI-1515904634v3                                    -2-
        Case 4:20-cv-03621 Document 20 Filed on 01/15/21 in TXSD Page 3 of 4



 these proceedings.

          6.       Further, because the issues in SOPC and Exxon are substantially similar to the

 issues in this case, issuing the stay “will avoid expending unnecessary judicial resources.” Id. See

 also Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is

 incidental to the power inherent in every court to control the disposition of the causes of its docket

 with economy of time and effort for itself, for counsel, and for litigants.”).

          7.       Pursuant to Local Rule 7.2, on January 14, 2021, counsel for PDV Holding

 consulted counsel for Defendant regarding this motion, and, as noted, Defendant agrees with this

 motion.

          WHEREFORE, PDV Holding respectfully requests that this Court grant its motion to stay

 this case and order the parties to report back to this Court within fourteen days of final

 determinations in SOPC or Exxon, whichever case is concluded earliest, to advise the Court how

 the parties would recommend proceeding.

Dated: January 15, 2021                        JONES DAY

                                               /s/ James A. Reeder, Jr.
                                               James A. Reeder, Jr.
                                               Attorney-in-Charge
                                               SDTX Ad ID No. 012381
                                               TX Bar No. 16695010
                                               Email: jareeder@jonesday.com
                                               Elizabeth Scofield
                                               SDTX Ad ID No. 2227083
                                               TX Bar No. 24079555
                                               Email: escofield@jonesday.com
                                               717 Texas, Suite 3300
                                               Houston, TX 77002
                                               Telephone: 832-239-3939
                                               Facsimile: 832-239-3600




NAI-1515904634v3                                  -3-
        Case 4:20-cv-03621 Document 20 Filed on 01/15/21 in TXSD Page 4 of 4



                                               George Benson
                                               (admitted pro hac vice)
                                               Email: gbenson@mwe.com
                                               Andrew Roberson
                                               (admitted pro hac vice)
                                               Email: aroberson@mwe.com
                                               MCDERMOTT WILL & EMERY LLP
                                               444 West Lake Street, Suite 4000
                                               Chicago, IL 60606-0029
                                               Telephone: 312-372-2000
                                               Facsimile: 312-984-7700


                               CERTIFICATE OF CONFERENCE

          I certify that I have conferred with counsel for the Defendant, United States of America,

 and that this motion is agreed.


                                               /s/ James A. Reeder, Jr.
                                               James A. Reeder, Jr.




                                   CERTIFICATE OF SERVICE

        This is to certify that on the 15th day of January, 2021, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF system for filing and transmittal of Notice

of Electronic Filing to the ECF registrants.

                                               /s/ James A. Reeder, Jr.
                                               James A. Reeder, Jr.




NAI-1515904634v3                                  -4-
